Citation Nr: 0303395	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to a disability evaluation greater than 10 
percent for post-traumatic stress disorder (PTSD).

2.	Entitlement to an effective date earlier than January 6, 
1998 for the grant of service connection for PTSD.

3.	Entitlement to a temporary total disability evaluation 
because of treatment for a service-connected condition 
requiring convalescence.

4.	Entitlement to a total disability evaluation based upon 
individual unemployability.

5.	Whether there was clear and unmistakable error in an 
October 1989 rating decision that denied service 
connection for PTSD.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Because the RO has not complied with the provisions of law 
pertaining to VA's duty to notify and assist the appellant, 
the claims will be remanded.  


REMAND

During the pendency of this matter, significant legislation 
was enacted pertaining to VA's obligation to notify and 
assist claimants for benefits.  See The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001), and eliminating the well-
grounded claim requirement; expanding the duty of VA to 
notify the appellant and the representative of requisite 
evidence, and enhancing the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  See generally VCAA; see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629].  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The record reflects that the appellant has not been advised 
of the provisions of the VCAA; what evidence would 
substantiate his claims; or advised as to the specific 
responsibility for obtaining such substantiating evidence.  
See, e.g., 38 U.S.C. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO has not provided the claimant with the provisions of 
the law and regulations regarding the VCAA.  More 
importantly, the RO has not provided the claimant with a 
notice tailored to his claims as to the division, if any, of 
responsibilities between VA and the claimant as to obtaining 
evidence to substantiate the claims. 

Although the appellant's claim involving clear and 
unmistakable error does not implicate the VCAA, in the 
interests of judicial economy the appellant's claims will be 
remanded.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  

Accordingly, these matters are REMANDED for the following:

1.	The RO must advise the appellant of the 
provisions of the VCAA.  Such advisement 
must include what evidence would 
substantiate his claims and further 
apprise the appellant of the specific 
responsibility for obtaining such 
evidence.  Quartuccio, supra.

2.	In so doing, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

3.	The RO should take such additional 
development action as it deems proper 
with respect to the claims at issue, 
including (if appropriate) the conduct of 
an updated VA medical examination.  
Following such development, the RO should 
review and readjudicate the claims.  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case 
pertaining to those unresolved  issues.  
The appellant should be given notice of, 
and appropriate opportunity to exercise, 
his appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



